Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to application papers dated 2/7/2020 and 3/6/2020. 
Claims 1-15 are pending in the application.  
The information disclosure statement filed on 2/7/2020 has been considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claims 1-6 and 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1-6 and 10-15 are directed to an abstract idea. 
 	The claim 1 recites: the creating, obtaining and determining steps which can be an idea of itself, mental processes that can be performed in the human mind, or by a human using a pen and paper. There is no machine learning being executed in these steps and the amount or number of files and information associated with the program does not have to be large.  This judicial exception is not integrated into a practical application because the additional limitations, a storage device in which a program is stored, the program being created by machine learning and a calculation device described at a high level of generality for applying or performing the abstract idea do not indicate any integration of the abstract idea into a practical application as the mental step is merely applied on a generic computer and performed using a computer and the program that is created by machine learning is merely fed into mental steps of creating, determining and obtaining steps as necessary input for the determination to obtain the violation values. See MPEP see MPEP 2106.05(f) /2106.05(h).  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because employing generic computer functions to execute an abstract idea or for mere storage, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient.  Therefore, the additional limitations do not integrate the abstract idea into a practical application. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components or insignificant extra solution activities (e.g. processors, devices, program instructions), then it falls within the "Mental Processes" grouping of abstract ideas (2019 PEG step 2A, Prong 1: Abstract idea grouping? Yes, Mental Process). At most, if it is considered that the program stored in the stored device is received by the calculation device which is a generic computing component to perform the mental steps but this receiving and storing are not found to include anything more than what is well-understood, routine, conventional activity in the field.  In this case, it is noted that the claimed extra-solution of data gathering or outputting a result from data gathered and analysis is acknowledged to be a well-understood, routine, conventional activity court recognized as WURC examples in MPEP 2106.05(d)(ll), for example, data gathering and retrieving, storing data, displaying a result - Symantec, Versata Dev, Content extraction, Electric Power Group). Insignificant extra solution activities or mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Viewing the limitations individually and as a combination, the additional elements merely perform data storing, gathering or outputting from the mental steps without integrating the abstract idea into a practical application. For at least these reasons, claim 1 is not patent eligible. 
 	Per claim 2, this claim is directed to the same idea itself as in claim 1, reciting details of the abstract idea, additional insignificant extra solution activity of receiving by an input device, a user input that is not described in a way to integrate the abstract idea into a practical application without adding any other additional element that is significantly more. The receiving step is mere data gathering acknowledged to be a well-understood, routine, conventional activity court recognized as WURC examples in MPEP 2106.05(d)(ll), for example, data gathering and retrieving, storing data, displaying a result - Symantec, Versata Dev, Content extraction, Electric Power Group). Therefore, the claim is rejected for the same reasons as in claim 1. 
 	Per claims 3-6, these claims are directed to the same idea itself as in claims 1-2, reciting details of the abstract idea without adding any other additional element that is significantly more. Therefore, the claims are rejected for the same reasons as in claims 1-2.
Per claims 10-14, these claims are directed to the same idea itself as in claims 1-6, reciting details of the abstract idea without adding any other additional element that is significantly more. The transmitting step is only an intended action that can be potentially performed from generating code and storing a range is insignificant extra activity acknowledged to be a well-understood, routine, conventional activity court recognized as WURC examples in MPEP 2106.05(d)(ll), for example, data gathering and retrieving, storing data, displaying a result - Symantec, Versata Dev, Content extraction, Electric Power Group). Therefore, the claims are rejected for the same reasons as in claims 1-6.
 	Per claim 15, this claim is directed to the same idea itself as in claim 1, reciting details of the abstract idea without adding any other additional element that is significantly more, similar to claim 1. Therefore, the claim is rejected for the same reasons as in claim 1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a calculation device configured to create a decision tree logical expression, a calculation device configured to create a combined logical expression, a calculation device configured to obtain a satisfiability determination result, a calculation device configured to determine, a calculation device configured to obtain a violation input and output value in claim 1;  and each calculation device configured to perform each steps in claims 2-14.  It is noted that the storage device is considered to be a hardware structure as it stores a program.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (e.g., CPU 104).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation the decision tree at line 5.  There is insufficient antecedent basis for this limitation in the claim.  Interpreted as the decision trees.
Per claim 5, it is not clear to which violation input value it is referring at the last line as “the violation input value” at line 15 of page 63 appears to refer to the one in claim 1 while “a violation input value” at line 5 of page 64 does not appear to refer the value in claim 1. Interpretation: the value at line 5.
Per claim 6, it is not clear to which violation input value it is referring at the last line as “the violation input value”.”  Interpretation: the violation input value at line 8.
Claim 7 recites the limitation the second violation input value at line 7.  There is insufficient antecedent basis for this limitation in the claim.  Interpreted as a second violation input value.
Claim 8 recites the limitation the corresponding decision tree path at line 17.  There is insufficient antecedent basis for this limitation in the claim.  Interpreted as a corresponding decision tree path.
Claim 10 recites the limitation the input device at line 4 and “the violation ranges” at line 6.  There is insufficient antecedent basis for these limitations in the claim.  Interpreted as an input device, violation ranges respectively.
Per claim 9, this is rejected because it depends from claim 8.
Allowable Subject Matter
Claims 1-15 are allowable over the prior arts.
The following is a statement of reasons for the indication of allowable subject matter:  
While US20200387832 teaches evaluating relationships after completing a decision tree comparing response values in a set of response values, US 20200005183 teaches evaluating learning models determining whether the execution results satisfy a logical formula and comparing respective behaviors of the models based on the results, US20160125299 teaches verifying a candidate prediction value violation, calculating a fitness of the value according to an error rate and the verification result, US20210012214 teaches evaluating a significance of a division condition and generating a node of a decision tree associated with the division condition, CN 106022350 teaches evaluating a decision tree to eliminate redundant variable decision tree logic expression, US 10049302 teaches validating a classification type model using a penalty value and observation vectors to compute parameters that define a trained model, JP2018045516 (cited) teaches evaluation of a tree structured classification model, ultimately, the prior arts of record, taken alone or in combination, do not teach the combinations as a whole in claims 1 and 15. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
EP 3076357 is related to a decision tree execution improvement,
WO 2016004075 is related to evaluation of a machine learning model with a data set including a prediction quality metric, 
US20150379425 is related to training and evaluating a machine learning model using a metadata,
US20200250623 is related to evaluating a machine learning model using user related generalized data to quantify a relationship depth. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724. The examiner can normally be reached M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INSUN KANG/Primary Examiner, Art Unit 2193